DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application. Amended claim 6 and cancelled claim 10 have been noted. Claims 1-5 have been withdrawn from consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20170133191, submitted by Applicant in IDS filed 6/3/2020) in view of Kondo (US 2012/0301723).
Kim discloses a carbon base material and a TaC coating layer having high hardness (Abstract). The TaC coating layer is deposited by CVD of TaCl5 and CH4 at a temperature of 2000°C [0051]. The TaC coating would inherently possess the claimed impurity concentration because the TaC is deposited at temperatures greater than 1600°C, thus removing the impurities to an amount within the claimed range (see p. 6, lines 1-10, p. 10, lines 15-25, and examples of instant specification). Kim further discloses that by depositing the TaC at higher temperatures, the crystal grains become larger and the surface hardness improves [0046]; [0048].
Kim does not disclose the ratio of diffraction peak value of (200) plane to (111) plane, a half width of a diffraction line, or the (111) maximum peak value. 
Kondo discloses a TaC material comprising: a base material 41 and a TaC coating layer 42 (Fig. 5), wherein the TaC coating layer is formed by CVD and heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the CVD conditions of Kim, such as pressure, gas flow, etc, as suggested by Kondo in order to form a TaC coating layer having desired crystallinity (XRD lines) and larger crystal grain size through routine experimentation for improved properties, such as surface hardness.
Regarding Claims 7-9, Kim discloses preparing a base material and forming a TaC coating layer by CVD at a temperature of 2000°C [0051]. The TaC coating would inherently possess the claimed impurity concentration because the TaC is deposited at temperatures greater than 1600°C, thus removing the impurities to an amount within the claimed range (see p. 6, lines 1-10, p. 10, lines 15-25, and examples of instant specification).
Thus, claims 6-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Kim and Kondo. 
Response to Arguments
Applicant’s arguments, see p. 7-9, filed 3/30/21, with respect to the rejection(s) of claim(s) 6-10 under 35 USC 102(a)(1) as being anticipated by Kim or Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Kim et al (KR20170133191, submitted by Applicant in IDS filed 6/3/2020) and Kondo (US 2012/0301723). Applicant argues that beyond deposition temperature, factors which impact crystallographic properties during CVD include pressure, gas fraction, etc. and that all of the cited references are silent to the claimed purity and the relevance of crystallographic properties, including crystal grain size, to surface hardness. Kim discloses forming a TaC coating layer by CVD at a temperature of 2000°C [0051]. The TaC coating would inherently possess the claimed purity because the TaC is deposited at temperatures greater than 1600°C, thus removing the impurities to an amount within the claimed range (see p. 6, lines 1-10, p. 10, lines 15-25, and examples of instant specification). Kim further discloses that by depositing the TaC at higher temperatures, the crystal grains become larger and the surface hardness improves [0046]; [0048]. Thus, Kim clearly relates larger crystal sizes to improved surface hardness. Kondo discloses that a person skilled in the art may change the CVD treatment conditions, such as temperature, pressure, gas flow, etc., to control the crystallinity and the size of the crystal grains [0114]. Thus, it would have been obvious to control the CVD conditions, such as temperature, pressure, gas flow, etc., of Kim as suggested by Kondo in order to control the crystallinity (i.e. XRD lines) and crystal grain size of the TaC layer for improved properties, such as surface hardness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715